Title: [Diary entry: 16 August 1788]
From: Washington, George
To: 

Saturday 16th. Thermometer at 67 in the Morning 69 at Noon And 67 at Night. Wind at East, & No. Et. all day—Showery in the Night & this morning but moderate & without wind—also towards Sundown. Rid to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole. At the Ferry—the same work, precisely, was going on as yesterday. At Frenchs—No Carting or Stacking of grain. 3 plows were in

the Corn—the other hands weeding a yard to tread out the English Oats No. of the Branch. At Dogue run—3 Plows were at work—one was stopped on acct. of sickness—and another to Harrow. The other hands were weeding and drawing dirt to the Potatoes. At Muddy hole All hands were threshing Wheat.